— Appeal from the Order and Judgment (one paper) of the Supreme Court, New York County (Jawn A. Sandifer, J.), entered July 25, 1990, which granted respondents’ cross motion to dismiss this proceeding brought to prohibit respondent City of New York Commission on Human Rights from moving against petitioner on respondent Levy’s complaint, is unanimously dismissed, without costs or disbursements.
Petitioner New York City Transit Authority challenges the authority of the respondent Commission to investigate and conduct proceedings against it asserting charges of sexual harassment and sexual discrimination.
The petitioner, however, did not seek to stay any proceedings pending appeal of the Supreme Court’s determination upholding the respondent Commission’s jurisdiction. The underlying matter has now been concluded by a final determination. Accordingly, this appeal from an order denying petitioner’s application to prohibit respondent from proceeding is now academic. The petitioner can challenge the final determination of the agency in a CPLR article 78 proceeding and, raise, therein, any appropriate defense or objection in law. Concur— Sullivan, J. P., Carro, Ross and Asch, JJ.